Exhibit 10.3

 

EMPLOYMENT AGREEMENT

SENIOR VICE PRESIDENT AND CHIEF FINANCIAL OFFICER

 

Agreement made as of this 23rd day of May, 2005, by and between James E. Searson
(the “Employee”) and DrugMax, Inc. (the “Company”).

 

PREAMBLE

 

The Company desires to employ the Employee as Senior Vice President and Chief
Financial Officer and to compensate him therefore. Employee desires to be
employed by the Company and to commit himself to serve the Company on the terms
herein provided. In connection with his employment, Employee shall be eligible
to participate in the Company’s stock option programs and stock purchase
programs which may be in effect from time to time for key employees, and
performance bonus program in accordance with the terms and conditions adopted by
the Company governing such programs.

 

NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreement of the parties, the parties agree as follows:

 

1. Definitions.

 

“Affiliates” shall mean any corporation, partnership or other legal entity which
is controlled by or under common control with the Company.

 

“Benefits” shall mean all the fringe benefits approved by the Board from time to
time and established by the Company in its discretion for the benefit of the
employees generally and/or for key employees of the Company as a class,
including, but not limited to, regular holidays, vacations, absences resulting
from illness or accident, health insurance, disability and medical plans
(including dental and prescription drug), group life insurance, automobile
allowance, pharmacy allowance, un-reimbursed medical allowance, fitness or club
fee allowance, stock option plans and stock purchase plans, and pension,
profit-sharing or their equivalent.

 

“Board” shall mean the Board of Directors of the Company, together with an
executive committee thereof (if any), as the same shall be constituted from time
to time.

 

“Cause” for termination shall mean (i) Employee’s final conviction of or
admission to a felony involving a crime of moral turpitude, (ii) acts of
Employee which, in the judgment of the Board, constitute willful fraud on the
part of Employee in connection with his duties under this Agreement, including
but not limited to misappropriation or embezzlement in the performance of duties
as an employee of the Company, or (iii) intentional or repeated acts of the
Employee which in the judgment of the Board are injurious to the Company
including the Employee’s failure to perform his duties hereunder.

 

“Chairman” shall mean the person designated by the Board from time to time as
its Chairman.

 

“Change of Control” shall mean the (i) a merger or consolidation of the Company
with or into another corporation which is not an affiliate of the Company or a
recapitalization or reorganization of the Company and, immediately upon the
consummation of such merger, consolidation, reorganization or recapitalization,
the persons who were the shareholders of the Company immediately thereafter own
more than fifty percent (50%) of the total voting power of the merged,
consolidated, reorganized or recapitalized Company’s voting securities entitled
to vote generally in the election of directors; (ii) the sale of all or
substantially all of the assets of the Company to another person or entity which
is not an affiliate of the Company; (iii) the acquisition by any person, entity
or “group” (excluding, for this purpose, the Company, any affiliate of the
Company, or any employee benefit plan of the Company or of any affiliate of the
Company which acquires beneficial ownership of voting securities of the Company)
within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act, of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of either fifty percent (50%) or more of the then outstanding
shares of Common Stock or fifty percent (50%) or more of the combined voting
power of the Company’s then outstanding voting securities entitled to vote
generally in the elation of directors, which, in the case of clause (i),



--------------------------------------------------------------------------------

(ii) and (iii) of this definition, such merger, consolidation, reorganization or
recapitalization sale or acquisition is not approved by a vote of at least
eighty percent (80%) of the directors that constitute the Board immediately
prior to the effectiveness of such merger, consolidation, reorganization or
recapitalization, sale or acquisition, as the case may be; or (iv) during any
period of two consecutive years, if persons who at the beginning of such period
constitute the Board cease for any reason to constitute at least a majority of
the Board unless the election, or the nomination for election by the Company’s
shareholders, of each new director was approved by a vote of at least eighty
percent (80%) of the directors then still in office who were directors at the
beginning of such period. For purposes of this definition, (A) an “affiliate” is
any person or entity which, directly or indirectly through one or more
intermediaries, controls, is controlled by or is under common control with the
Company and “control” (including the terms “controlling,” “controlled by” and
“under common control with”) means the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of a
person or entity, whether through the ownership of voting securities, by
contract or otherwise and (B) “Board” means the board of directors of the
Company as constituted at the time a determination thereof is required to be
made pursuant to this definition.

 

“Chief Executive Officer” shall mean the individual having responsibility to the
Board for direction and management of the executive and operational affairs of
the Company and who reports and is accountable only to the Board.

 

“Disability” shall mean a written determination by a physician mutually
agreeable to the Company and Employee (or, in the event of Employee’s total
physical or mental disability, Employee’s legal representative) that Employee is
physically or mentally unable to perform his duties of Senior Vice President and
Chief Financial Officer under this Agreement and that such disability can
reasonably be expected to continue for a period of six (6) consecutive months or
for shorter periods aggregating one hundred and eighty (180) days in any twelve
(12) month period.

 

“Employee” shall mean James E. Searson and, if the context requires, his heirs,
personal representatives, and permitted successors and assigns.

 

“Person” shall mean any natural person, incorporated entity, limited or general
partnership, business trust, association, agency (governmental or private),
division, political sovereign, or subdivision or instrumentality, including
those groups identified as “persons” in Section 13(d)(3) and 14(d)(2) of the
Securities Exchange Act of 1934.

 

“Territory” shall mean the world wide web and any state of the United States and
any equivalent section or area of any country in which the Company has operating
brick and mortar pharmacies or has franchised brick and mortar operations at the
time of the termination of this Agreement.

 

“Company” shall mean DrugMax, Inc., a Connecticut corporation, together with
such subsidiaries or Affiliates of the Company as may from time to time exist.

 

2. Position, Responsibilities and Term of Employment

 

2.01 Position. Employee shall be engaged on a full time basis and shall serve as
Senior Vice President and Chief Financial Officer and in such additional
management position(s) as the Board shall designate. In this capacity, Employee
shall be subject to the bylaws of the Company and to the direction of the Board.
Employee shall serve the Company and any Affiliates by performing such duties
and carrying out such responsibilities as are normally related to the position
of Senior Vice President and Chief Financial Officer in accordance with the
standards of the industry. The Employee shall report to the President and Chief
Executive Officer. The Employee shall have such other responsibilities as the
Company may reasonably determine from time to time, including, without
limitation, such management duties as may be necessary or desirable to further
the interests of the Affiliates of the Company. Nevertheless, it is understood
and agreed that the Employee shall not be given duties or responsibilities that
are inconsistent in any material way with his position as a member of the senior
management of the Company. Employee’s responsibilities and capacities shall
include, without limitation, the following:

 

(a) overall responsibility for all financial and accounting facts of the
Company, including reporting, compliance and asset management;



--------------------------------------------------------------------------------

(b) developing banking and financial investment relationships;

 

(c) treasury functions and activities;

 

(d) planning and strategic framework for all financial systems and control
mechanisms;

 

(e) handling all banking and financial relationships;

 

(f) set standards for control and audit of Company financial matters;

 

(g) in conjunction with operations store-level and distribution accounting
systems and controls; and

 

(h) overall supervision and responsibility for all accounting and finance staff.

 

2.02 Term. The term of this Agreement shall commence on May 23, 2005 and, unless
sooner terminated as provided in Section 4 hereof, terminate on May 23, 2006;
provided, however, that this Agreement shall automatically renew for successive
one (1) year periods thereafter without the necessity of any action or notice by
either party to the other, except that either party may terminate this Agreement
following the Initial Term by giving the other party written notice of its
intention to terminate this Agreement at least ninety (90) days prior to the
proposed termination date.

 

2.03 Best Efforts Covenant. Employee will, to the best of his ability, devote
his full professional and business time and best efforts to the performance of
his duties for the Company and its Affiliates. The Employee shall at all times
comply with all state and federal laws, rules and regulations with respect to
the operations of the Company, or its Affiliates.

 

2.04 Exclusivity Covenant. During the Agreement’s term, Employee will not
undertake or engage in any other employment, occupation or business enterprise
other than a business enterprise in which Employee does not actively
participate. Further, Employee agrees not to acquire, assume, or participate in,
directly or indirectly, any position, investment, or interest adverse or
antagonistic to the Company, its business prospects, financial or otherwise, or
take any action towards any of the foregoing. The provisions of this Section
shall not prevent Employee from owning shares of any competitor of the company
as long as such shares (i) do not constitute more than 1% of the outstanding
equity of such competitor, and (ii) are regularly traded on a recognized
exchange, or listed for trading by NASDAQ in the over-the-counter market.

 

2.05 Intentionally Omitted.

 

2.06 Confidential Information. Employee recognizes and acknowledges that the
Company’s trade secrets, proprietary information and know-how, as they may exist
from time to time (“Confidential Information”), are valuable, special and unique
assets of the Company’s business, and that access to and knowledge of the
Confidential Information is the term of his employment by the Company, in whole
or in part, disclose such secrets, information or know-how to any Person for any
reason or purpose whatsoever, nor shall Employee make use of any such
Confidential Information for his own purposes or for the benefit of any Person
(except the Company) under any circumstances during or after the term of his
employment. Notwithstanding the foregoing, after the term of Employee’s
employment the foregoing restrictions shall not apply to such secrets,
information and know-how which are then in the public domain (provided that
Employee was not responsible, directly or indirectly, for such secrets,
information or know-how entering the public domain without the Company’s
consent). Employee shall have no obligation hereunder to keep confidential any
Confidential Information if and to the extent its disclosure is specifically
required by law; provided, however, that in the event disclosure is required by
applicable law, the Employee shall provide the Company with prompt notice of
such requirement, prior to making any disclosure, so that the Company may seek
an appropriate protective order. Employee agrees to hold as the Company’s



--------------------------------------------------------------------------------

property all memoranda, books, papers, letters, customer lists, processes,
computer software, records, financial information, policy and procedure manuals,
training and recruiting procedures and other data, and all copies thereof and
therefrom, in any way relating to the Company’s business and affairs, whether
made by him or otherwise coming into his possession, and on termination of his
employment, or on demand of the Company at any time, to deliver the same to the
Company.

 

Employee shall use his best efforts to prevent any removal of any Confidential
Information from the premises of the Company, except as required in his normal
course of employment by the Company. Employee shall use his best efforts to
cause all persons or entities to whom any Confidential Information shall be
disclosed by him hereunder to observe the terms and conditions set forth herein
as though each such person or entity was bound hereby.

 

2.07 Records, Files. All records, file drawings, documents, equipment and the
like relating to the business of the Company which are prepared or used by
Employee during the terms of this employment under this Agreement shall be and
shall remain the sole property of the Company.

 

2.08 Hired to Invent. Employee agrees that every improvement, invention, process
apparatus, method, design, and any other creation that Employee may invent,
discover, conceive, or originate by himself or in conjunction with any other
Person during the term of Employee’s employment under this Agreement that
relates to the business carried on by the Company during the term of Employee’s
employment under this Agreement or contemplated by the Company during the term
hereof even if not implemented during the term of this Agreement (“Work For
Hire”) shall be the exclusive property of the Company. Employee agrees to
disclose to the Company every patent application, notice of copyright, or other
action taken by Employee or any affiliate or assignee to protect intellectual
property during the 12 months following Employee’s termination of employment at
the Company, for whatever reason, so that the Company may determine whether to
assert a claim under this Section or any other provision of this Agreement. The
Employee does hereby assign to the Company all of the Work For Hire and hereby
appoints the Company as his attorney-in-fact coupled with an interest to execute
such documents as may be required to evidence such assignment.

 

2.09 Equitable Relief. Employee acknowledges that his services to the Company
are of a unique character which give them a special value to the Company.
Employee further recognizes that violations by Employee of any one or more of
the provisions of this Section 2 may give rise to losses or damages for which
the Company cannot be reasonably or adequately compensated in an action at law
and that such violations may result in irreparable and continuing harm to the
Company. Employee agrees that, therefore, in addition to any other remedy which
the Company may have at law and equity, including the right to withhold any
payment of compensation under Section 3 of this Agreement, the Company shall be
entitled to injunctive relief to restrain any violation, actual or threatened,
by Employee of the provisions of this Agreement.

 

3. Compensation.

 

3.01 Minimum Annual Compensation. The Company shall pay to Employee for the
services to be rendered herein a base salary at the initial annual rate of Two
Hundred Fifty Thousand ($250,000.00) Dollars (“Minimum Annual Compensation”)
effective as of the date hereof, which base salary shall be subject to annual
review and increase to be determined by the Compensation Committee of the Board.
Employee’s salary shall be payable bi-weekly.

 

3.02 Incentive Compensation. In addition to Minimum Annual Compensation,
Employee shall be entitled to participate in, at the discretion of the Board,
any bonus or incentive compensation plan adopted by the Compensation Committee
of the Board for key employees of the Company, up to forty five percent (45%) of
Minimum Annual Compensation, provided the Employee attained the goals (the
“Performance Goals”) which may be set by the Board from time to time.

 

3.03 Participating in Benefits. Employee shall be entitled to all Benefits made
available to similarly situated employees of the Company, other than medical and
dental benefits, for as long as such Benefits may remain in effect. In addition,
Employee shall be entitled to any substitute or additional Benefits made
available in the future to similarly situated employees of the Company.



--------------------------------------------------------------------------------

Employee’s entitlement to the aforementioned Benefits shall be subject to and on
a basis consistent with the terms, conditions and overall administration of such
Benefits adopted by the Company and in the discretion of the Company. Benefits
paid to Employee shall not be deemed to be in lieu of other compensation to
Employee hereunder as described in this Section 3.

 

3.04 Specific Benefits. During the term of this Agreement (and thereafter to the
extent this Agreement shall require):

 

(a) Vacation. Commencing on May 25, 2005, Employee shall be entitled to four (4)
weeks of paid vacation time per year, to be taken at time mutually acceptable to
the Company and Employee.

 

(b) Insurance Policies. The Company may, at its discretion, and at any time
after the execution of this Agreement, and for so long as Employee remains
employed by the Company, apply for and procure, as owner and for its own
benefit, insurance on the life of the Employee, in such amounts and in such form
or forms as the Company may choose. The Employee shall have no interest
whatsoever in the policy or policies, but the Employee shall, at the request of
the Company, subject himself to such medical examinations, supply such
information, and execute such documents as may be required by the insurance
company or companies to which it has applied for such insurance. At the
termination of employment hereunder either for cause or otherwise, the Company
shall either: (i) surrender such policies to the issuer; or (ii) transfer
ownership of any policies procured pursuant to this Agreement to the Employee
who shall thereafter be responsible for the payment of any premiums thereunder.
It is the intention of the parties that the Company shall retain no insurance on
the life of the Employee after employment hereunder has been terminated for any
reason whatsoever.

 

(c) Disability. If Employee is unable to perform his obligations under this
Agreement because of illness and/or disability, Employee shall continue to
receive his full compensation and benefits under this Agreement for a period not
to exceed six (6) consecutive months; provided, however, Employee’s base salary
from the Company shall be reduced by the amount, if any, of income payments
received by Employee as a result of group or individual disability insurance
coverage maintained at the cost of the Company.

 

(d) Purchasing Allowance. The Company shall reimburse Employee for expenditures
made by the Employee at any Arrow Prescription Center location in an amount not
to exceed Two Hundred Dollars ($200) per month.

 

(e) Medical Reimbursement. The Company shall reimburse Employee for medical
expenses incurred by Employee for himself or his immediate family which are not
covered expenses pursuant to the health insurance policies provided by Company
pursuant to paragraph (b), above, in an amount not to exceed Three Thousand
Dollars ($3,000) per annum.

 

(f) Expense Reimbursement. Employee shall be entitled to receive prompt
reimbursements for all reasonable expenses incurred by him (in accordance with
the policies and procedures established by the Company or the Board for the
similarly situated employees of the Company) in performing services hereunder.

 

(g) Automobile Allowance. Employee shall be entitled to an automobile allowance
in an amount not to exceed six hundred dollars ($600) per month.

 

(h) Fitness or Club Allowance. Employee shall be entitled to a fitness or club
allowance in an amount not to exceed two hundred dollars ($200) per month.

 

3.05 Sign On Bonus. Upon execution of this Agreement, Employee shall be paid a
sign on bonus of twenty-five thousand dollars ($25,000).



--------------------------------------------------------------------------------

4. Termination.

 

4.01 Termination by Company for Other Than Cause. If during the term of this
Agreement the Company terminates the employment of Employee and such termination
is not for Cause then the Company shall pay to Employee an amount equal to the
monthly portion of Employee’s Minimum Annual Compensation multiplied by the
greater of twelve (12) months or the number of months remaining in the term of
this Agreement (the “Severance Period”). If during the term of this Agreement
there is a Change of Control resulting in a change of position of Employee’s
employment, and if Employee’s annual compensation in his new position shall be
less than the Minimum Annual Compensation, then the difference shall be paid to
Employee for the balance of the Severance Period. If the Employee’s employment
in a new position shall terminate, then for the purposes of this paragraph 4.01,
Employee shall be entitled to continuation of the Minimum Annual Compensation
until the earlier of the conclusion of the Severance Period or the date when he
shall again become reemployed, in which case only the difference shall be
payable as aforesaid. If the Employee’s reemployment in a new position shall
terminate, Employee shall use his best efforts to become reemployed as soon as
reasonable possible in a position consistent with Employee’s experience and
stature. Any amounts due hereunder shall be paid at such times and in such
manner as the Employee had previously been paid his Minimum Annual Compensation.
The payments provided herein are in lieu of any other payments due the Employee
hereunder, including but not limited to, any claim for breach of contract.

 

4.02 Termination by the Company for Cause. The Company shall have the right to
terminate the employment of Employee for Cause, however, nothing herein shall be
deemed to constitute a waiver of the right of the Employee to challenge the
Company’s determination of Cause. Effective as of the date that the employment
of Employee terminates for Cause, this Agreement, except for Sections 2.04
through 2.09, shall terminate and no further payments of the Compensation
described in Section 3 (except for such remaining payments of Minimum Annual
Compensation under Section 3.01 relating to periods during which Employee was
employed by the Company, benefits which are required by applicable law to be
continued, and reimbursement of prior expenses under Section 3.04) shall be
made.

 

4.03 Termination on Account of Employee’s Death.

 

(a) In the event of Employee’s death during the term of this Agreement;

 

  (1) This Agreement shall terminate except as provided in this Section; and

 

  (2) The Company shall pay to Employee’s beneficiary or beneficiaries (or to
his estate if he fails to make such designation) an amount equal to the
Employee’s Minimum Annual Compensation as in effect on the date of his death.
This amount shall be paid in one lump sum as soon as practicable after the date
of his death.

 

(b) Employee may designate one or more beneficiaries for the purposes of this
Section by making a written designation and delivering such designation to the
Treasurer of the Company. If Employee makes more than one such written
designation, the designation last received before Employee’s death shall
control.

 

4.04 Termination on Account of Disability. The Company shall have the right to
terminate the employment of Employee in case of Disability of the Employee. In
such case, the provisions of Section 3.04(c) of this Agreement shall apply and
the provisions of Section 4.01 of this Agreement shall not apply,
notwithstanding the terms of said Section 4.01.

 

4.05 Benefits Upon Termination. Upon the termination of the Employee’s
employment hereunder for Cause, the Employee shall not receive any other
benefits except as required by law. In the case of termination without Cause,
any health insurance, dental insurance, life insurance and disability insurance
coverage provided under the Company’s benefit programs shall be continued for a
period of twelve months or such earlier date that the Employee obtains other
employment.



--------------------------------------------------------------------------------

5. Miscellaneous.

 

5.01 Assignment. The Company shall have the right to assign all of its rights
under this Agreement to any affiliate or to any purchaser of substantially all
of the assets of the Company; provided, however, any such assignment shall not
release the Company from any of its obligations under this Agreement. Upon any
such assignment, this Agreement shall be binding upon and inure to the benefit
of such assigns and the Employee. If any such purchaser of substantially all of
the assets of the Company is unwilling to accept an assignment of this Agreement
and to assume the obligations hereof, then Company shall remain fully liable
hereunder notwithstanding the sale of its assets and the resulting cessation of
its business operations. The Employee shall have no right to assign or delegate
any rights or obligations under this Agreement.

 

5.02 Governing Law. This Agreement shall be construed in accordance with and
governed for all purposes by the laws of the State of Connecticut.

 

5.03 Interpretation. In case any one or more of the provisions contained in this
Agreement shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provisions of this Agreement, but this Agreement shall be construed as
if such invalid, illegal or unenforceable provisions had never been contained
herein.

 

5.04 Notice. Any notice required or permitted to be given hereunder shall be
effective when received and shall be sufficient if in writing and if personally
delivered or sent by prepaid cable, telex or registered air mail, return receipt
requested, to the party to receive such notice at its address set forth at the
end of this Agreement or at such other address as a party may by notice specify
to the other.

 

5.05 Amendment and Waiver. This Agreement may not be amended, supplemented or
waived except by a writing signed by the party against which such amendment or
waiver is to be enforced. The waiver by any party of a breach of any provision
of this Agreement shall not operate to, or be construed as a waiver of, any
other breach of that provision nor as a waiver of any breach of another
provision.

 

5.06 Binding Effect. This Agreement shall be binding on the successors and
assigns of the parties hereto.

 

5.07 Survival of Rights and Obligations. All rights and obligations of Employee
or the Company arising during the term of this Agreement shall continue to have
full force and effect after the termination of this Agreement unless otherwise
provided herein.

 

5.08 Entire Agreement. This Agreement contains the entire understanding of the
parties and supersedes all prior agreements between the parties. There are no
oral understandings, terms or conditions and no party has relied upon any
representation, express or implied, not contained in this Agreement. The rights
and protection afforded by any and all provisions of this Agreement shall inure
to the benefit of (and may be fully enforced by) any Affiliate of the Company,
it being understood such Affiliates are intended third party beneficiaries of
this Agreement.

 

5.09 Partial Invalidity. The invalidity of one or more of the phrases,
sentences, clauses, sections or articles contained in the Agreement shall not
affect the validity of the remaining portions.

 

5.10 Genders. Any reference to the masculine gender shall be deemed to include
the feminine and neuter genders, and vice versa, and any reference to the
singular shall include the plural, and vice versa, unless the context otherwise
requires.

 

5.11 Company Policies. The Company’s Policies as amended from time to time will
govern all terms, privileges and conditions of employment of the Employment
which are not specifically addressed in this Agreement and shall include all
rules and regulations adopted by the Company from time to time in its sole
discretion.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed as of the day and year
first written above.

 

DRUGMAX, INC. By:  

/s/ Edgardo Mercadante

--------------------------------------------------------------------------------

    Edgardo Mercadante     Its Chairman and Chief Executive Officer

/s/ James E. Searson

--------------------------------------------------------------------------------

James E. Searson

 

ADDRESSES:

 

Company:   312 Farmington Avenue     Farmington, CT 06032 Employee:   57 Fenwick
Drive     Farmington, CT 06032